TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-08-00146-CR



                                   Carla Deann Rolla, Appellant

                                                   v.

                                    The State of Texas, Appellee



       FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
           NO. CR-02-052, HONORABLE GARY L. STEEL, JUDGE PRESIDING



                              MEMORANDUM OPINION


                Carla Deann Rolla appeals an order revoking community supervision. The record

does not contain the trial court’s certification of the right of appeal. See Tex. R. App. P. 25.2(a)(2).

The district clerk has notified this Court that the trial court refuses to prepare a certification because

“the certification is not required in [revocation] cases.”

                Rule 25.2(a)(2) states: “The trial court shall enter a certification of the defendant’s

right of appeal each time it enters a judgment of guilt or other appealable order.” (Emphasis added.)

An order revoking community supervision is an appealable order.

                The appeal is abated. The trial court is ordered to prepare and file the certification

of Rolla’s right of appeal as required by rule 25.2(a)(2). A supplemental clerk’s record containing

the court’s certification shall be tendered for filing no later than fifteen days from the date of this

opinion. See Tex. R. App. P. 34.5(c)(2), 37.1.
                                          __________________________________________

                                          Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Henson
  Concurring and Dissenting Opinion by Justice Puryear;
  Concurring Opinion by Justice Henson;
  Supplemental Opinion by Justice Patterson

Abated

Filed: July 15, 2008

Do Not Publish




                                             2